Citation Nr: 1217606	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to February 1967.  He died in March 2007.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals  (Board) from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefits sought on appeal.

The appellant changed her designated Service Representative Organization (SRO) via an October 2008 VA Form 21-22.  The SRO, however, revoked its Power of Attorney in November 2011.  A February 2012 Board letter informed the appellant of that fact and inquired if she desired to appoint another representative.  The appellant did not respond to the letter.  Hence, the Board infers she decided to proceed pro se.

In December 2010 the RO granted the appellant's claim of entitlement to a death pension, effective in April 2010, and she appealed the effective date of the allowance.  In a November 2011 decision, the RO granted an earlier effective date of April 1, 2007; and the decision letter informed the appellant that the adjusted effective date constituted a full grant of the benefits sought.  There is no indication in the claims file that the appellant disputes that determination, and that matter is not before the Board.


FINDINGS OF FACT

1.  At the time of the Veteran's death service connection was in effect for scar residuals of a laceration of the right palm and bilateral hallux valgus, both rated noncompensably disabling.  

2.  The Veteran's death certificate shows he died in March 2007, and the immediate cause of death was cardiac pulmonary arrest due to myocardial infarction (heart attack).  

3.  Heart disease was not present in service, manifested within one year after discharge, or etiologically related to service; and the preponderance of the evidence is against a finding that the veteran's service-connected disabilities caused or contributed substantially or materially to his death.  

4.  The Veteran was not rated totally disabled due to service-connected disability at the time of his death, and he has not specifically alleged clear and unmistakable error (CUE) in any final rating decision.  

5.  At the time of his death, the Veteran did not have a claim pending for VA benefits.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).  

2.  The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).  

3.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121(West 2002); 38 C.F.R. §§ 3.160, 3.1000 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in April 2008 of the information and evidence needed to substantiate and complete a claim for the cause of death and DIC, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, notice of how effective dates assigned, and notice of the disorders or diseases for which service connection was in effect.  The Board finds the letter was fully time- and content compliant.  See 38 C.F.R. § 3.159(b); see also Hupp v. Nicholson, 21 Vet. App. 342 (2007) and Dingess/Hartman v. Nicholson, 19 Vet. App.  Hence, the Board finds VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  See 38 C.F.R. § 3.159(c).  For the reasons noted in the decision below, the Board finds no prejudice by the fact the RO did not refer the claims file for a medical nexus review.  The appellant's assertions of linkage between the Veteran's death and his musculoskeletal disorders are speculative.  See 38 C.F.R. § 3.159(c)(4).  Further, neither the appellant nor her representative has asserted that VA failed to assist her with her claim; and, she was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection For The Cause of Death

Governing Law and Regulations

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).


Analysis

The appellant asserted in December 2007 that the Veteran was totally disabled at the time of his death, and the Veteran's death was due to service-connected disabilities.  

The Certificate of Death reflects the Veteran died in March 2007.  The immediate cause of death was listed as cardiac pulmonary arrest due to a heart attack.  At the time of the Veteran's death service connection was in effect for scar residuals of a laceration of the right palm and bilateral hallux valgus, both rated noncompensable.

Service treatment records do not contain any entries of heart-related complaints or treatment for a heart disorder.  The January 1967 Report of Medical History for the examination at separation reflects the Veteran denied any prior history of shortness of breath, chest pain, or palpitation or pounding heart.  The January 1967 Report Of Medical Examination For Separation reflects the Veteran's heart, chest, and lungs, were assessed as normal.  The chest x-ray was read as normal.  The Veteran was deemed physically fit for separation from active service.  

A September 2000 VA report of examination for the need for regular aid and attendance by another reflects the Veteran was diagnosed with severe chronic obstructive pulmonary disease (COPD), and he was deemed totally disabled as a result of that disease.  There is no suggestion in the record that COPD was in any way related to service.  The Veteran died of a heart attack.  

In summary, at the time of his death the veteran was service connected for right palm laceration scar residual or bilateral hallux valgus.  There is no evidence of cardiovascular disease during service or within one year of discharge.  There is no evidence whatsoever that his service-connected right palm laceration scar residual or bilateral hallux valgus caused or contributed to his death.  As a result, the Board finds a preponderance of the evidence is against the claim.  38 C.F.R. § 3.310.  The benefit sought on appeal is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318

Governing Law and Regulations

The appellant seeks entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 U.S.C.A. § 1318  authorizes the payment of death benefits to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice- connected causes, if the Veteran's death was not the result of his own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or, was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or, was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.  This statute is implemented by VA at 38 C.F.R. § 3.22. 

Current VA regulations found at 38 C.F.R. § 3.22(b)  define "entitled to receive" as meaning that the Veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) The Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified [ten years in this case] but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; or (2) Additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. §§ 3.156(c)  and 3.400(q)(2) of this part for the relevant period specified (ten years in this case);or (3) At the time of death, the Veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified, but was not receiving compensation because of certain specified conditions.  See 38 C.F.R. § 3.22(b). 

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318  are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively. 

Analysis

A June 1967 rating decision granted service connection for the left palm laceration scar residual and bilateral hallux valgus, both rated noncompensable, see 38 C.F.R. § 4.31, effective in February 1967.  A December 1977 rating decision continued the noncompensable ratings for both disorders.  The Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 7105.  

The veteran died in March 2007.  The veteran was not in actual receipt of a 100 percent disability rating for the statutory period of time prior to his death (or at any time during his lifetime).  The record does not indicate that the appellant has specifically alleged that there was CUE in any final rating decision.  As the appellant has not raised this issue, the Board concludes that no further action or consideration is warranted as to this particular portion of the section 1318 analysis.  Thus, there is no basis in fact or law for DIC under 38 U.S.C.A. § 1318.  The benefit sought on appeal is denied.

Accrued Benefits

Applicable Law and Regulation

Upon the death of a veteran, periodic monetary benefits to which he was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) and due and unpaid for a period of not more than two years prior to death, may be paid to certain parties.  38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000(a) . 

The Board notes that a revision to the law regarding accrued benefits claims, enacted by Congress and signed by the President as the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a)  by repealing the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This revision relates to cases where the veteran's death occurred on or after the date of enactment, December 16, 2003. 

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) .

Analysis

As noted earlier in this decision, the documentation in the claims file shows the Veteran was service connected solely for his right palm laceration scar residual and bilateral hallux valgus.  In October 1977 the Veteran applied for entitlement to service connection for residuals of a right hand injury, a psychiatric disability, and residuals of frostbite.  A December 1977 rating decision denied the claim, and the Veteran appealed the decision.  A September 1977 Board decision denied the appeal.  The September 1977 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The record reflects, and the appellant does not dispute, that the Veteran did not have a claim for VA monetary benefits pending at the time of his death.  Thus, accrued benefits must be denied.  


ORDER


Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


